53 Ill. App. 2d 387 (1964)
202 N.E.2d 864
George Wienhoeber, Plaintiff-Appellee,
v.
Marilyn Wienhoeber, Defendant-Appellant.
Gen. No. 49,319.
Illinois Appellate Court  First District, Second Division.
December 1, 1964.
Jerome Berkson, of Chicago (Edward Whitefield, of counsel), for appellant.
Romano, Rice and O'Brien and Rinella and Rinella, all of Chicago (Frank J. Romano and Charles D. Snewind, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE FRIEND.
Order affirmed.
Not to be published in full.